Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 16, 18, 20, 22-23 and 28-30 drawn to the second notch being the largest compared to the first and third, as shown in fig. 4. Regarding claims 16, 29 and 30, the claim contains limitations that are generic to both the embodiments of Group I and II. If group I is elected, then claim 29-30 will be examined for the embodiment describing “the second notch has a depth that is largest among depths of the first, second, and third notches”
Group II, claim(s) 16, 19, 21, 29-30 drawn to the second notch being the smallest compared to the first and third, as shown in fig. 7. Regarding claims 16, 29 and 30, the claim contains limitations that are generic to both the embodiments of Group I and II. If group II is elected, then claim 29-30 will be examined for the embodiment describing “the second notch has a depth that is smallest among depths of the first, second, and third notches”.
Group III, claim(s) 26 drawn to the second and third notches having a depth less than the first and fourth notches, as shown in fig. 12.

Claims 17, 24-25, and 27 are generic to each identified group and will be examined regardless of which group is elected.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they 
Groups I, II, III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a serrated fan blade with a first notch, a second notch and a third notch, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent 8,556,587 (Suzuki), in view of U.S. Publication 2015/0152875 (Kamiya).  

Suzuki teaches an airfoil structure (element 3, Fig. 1), wherein the airfoil structure includes a leading edge (element 4) and a trailing edge (element 5), the leading edge and the trailing edge each extending between an inner base (element 2) and an outer distal end (element 6), the trailing edge includes a plurality of notches (5) including a first notch, a second notch, and a third notch aligned adjacent to each other in a row (as shown in fig.1, more than three notches are depicted), 
the first notch and the second notch define a first serration between the first notch and the second notch (as shown in fig.1), 
the second notch and the third notch define a second serration between the second notch and the third notch (as shown in fig. 1)

Suzuki does not teach the second notch has a depth that is largest or smallest among depths of the first, second and third notches; and  
the first and the second serrations each have an asymmetrical shape.
Kamiya teaches an airfoil structure with notches (Fig. 7) and the first and the second serrations each have an asymmetrical shape (as noted in the drawing of fig. 7, the serration depth increases along the span of the airfoil structure, providing the first and second serrations with an asymmetrical shape), 
In a second embodiment, Kamiya teaches the second notch has a depth that is largest or smallest among depths of the first to third notches (see annotated fig. 12, note that the asymmetrical shape and serration depth from the embodiment in fig. 7 carry into fig. 12. Fig. 7 illustrates those features with more detail). 
Kamiya further teaches “it is possible to suitably set the serration shapes at the individual portions which differ in direction of air flow and flow rate, so it is possible to realize the effect of both noise reduction and the prevention of both a drop of the air flow and increase of the drive torque.” (Par. 30).


    PNG
    media_image1.png
    580
    665
    media_image1.png
    Greyscale

Annotated Figure 12

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/David E Sosnowski/SPE, Art Unit 3745